WHITING, P. J.
(dissenting). I cannot believe but that the assessment record afforded sufficient information from which any person of ordinary intelligence could ascertain the land intended to be described. Furthermore, I believe that one needed to go no further than to consider the exhibit as copied in the majority opin ion to determine that the land in question was that described therein. I am of the opinion that the fact that there were four congressional townships in the civil township is immaterial, as also the fact that the statute did not direct the assessor to keep his description in any particular order. Undoubtedly the three next quarter sections of land attempted to be described in this assessment roll were the N. W., S. W. and S. E. of this same section 24.. It is quite probable that, in these three descriptions the column under “24” was left blank. Although there may be three other sections “24” in Peoria township, would any one question that it was the “N. W.,” “S. W.,” or “S. E.” quarter of any other section “24” than the one of whiob the above “N. E.” quarter was a part, that was intended to be covered by these other descriptions ? Or would any one doubt that the “N. W.,” “S. W.,” or “S. E.” quarters were in any section- other than a section “24” ? What is said in Auditor General v. Sparrow, 116 Mich. 574, 74 N. W. 881, is so directly in point, under a description so analogous to the one before us, that I can do no better than to refer to the reasoning in the opinion in that -case.